Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 6 is directed to a method for producing polyacrylic acid (salt)-based water-absorbing resin powder, comprising a polymerization step of polymerizing an acrylic acid (salt)-based aqueous monomer solution, a gel-crushing step of crushing a crosslinked hydrogel polymer during or after polymerization, and a drying step performed after gel-crushing, wherein an inorganic compound is added in said gel-crushing step to the crosslinked hydrogel polymer having a resin solid content of 10 weight% or more and 80 weight% or less, and after gel-crushing which satisfies at least one of the following (1) and (2) is performed: (1) a gel grinding energy (GGE) is 18 J/g to 60 J/g; and (2) a gel grinding energy (2) (GGE (2)) is 9 J/g to 40 J/g; a particulate crosslinked hydrogel polymer obtained from said gel-crushing step is dried using a dryer at a drying temperature of 150°C to 250°C in said drying step, wherein the inorganic compound is in the form of inorganic particles, the inorganic particles being a mineral, a polyvalent metal salt, a polyvalent metal oxide, a polyvalent metal hydroxide, an oxide complex, a hydrotalcite-like compound, or a combination of two or more of these; and wherein the inorganic particles are added in the form of an aqueous solution or an aqueous dispersion.  The closest prior art of record, Torii et al. (WO 2015/030129), teaches all of the above except for the inorganic particle being selected from the group listed and that the inorganic particle is added in the form of an aqueous solution or an aqueous dispersion.  None of the prior art of record teaches or renders obvious adding an inorganic particle from those listed in the form of an aqueous solution or an aqueous dispersion to a method of making a polyacrylic acid (salt)-based water-absorbing resin powder.  Therefore, claim 6 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767